Appeal by defendant from a judgment of the Supreme Court, Queens County (Rubin, J.), rendered November 8, 1982, convicting him of attempted murder in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence produced at trial established beyond a reasonable doubt that defendant was guilty of two counts of attempted murder in the first degree rather than the lesser included offense of attempted assault in the first degree. Defendant fired his gun at two police officers at close range as the officers were getting out of their police car at the end of a car chase. The record demonstrates that defendant’s intent was to cause death, not merely to inflict serious physical injury (see, e.g., People v Burke, 73 AD2d 627).
We have considered defendant’s other contentions and find that none of them warrants reversal. Lazer, J. P., O’Connor, Weinstein and Niehoff, JJ., concur.